DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities: claims recites for the method of forming the elements, which is improper in an article claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroop (5,299,475).

    PNG
    media_image1.png
    202
    220
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    298
    249
    media_image2.png
    Greyscale
 Stroop discloses all of the limitations of claim 1, i.e., a hammer tool comprising a hammer head 12 including an insertion hole 16, a  first side hole 17 extending in a radial direction of the insertion hole Figs. 1 and 4 partially shown here, and a second side hole 17, opposite side extending in a radial direction  of the insertion hole, wherein the first side hole 17 and the second side hole align with each other and are located on two opposite sides of the insertion hole Fig. 4, wherein the first side hole intercommunicates with the insertion hole Fig. 4, wherein the second side hole includes a first end intercommunicating with the insertion hole and a second end extending to an outer periphery of the hammer head opening supporting 22; and a handle 11 including an insertion portion 19 on an end thereof, wherein the insertion portion is inserted into the insertion hole, wherein the insertion portion includes a first coupling flange 22 integrally formed therewith integral for an assembled tool, wherein the first coupling flange is inserted into the first side hole Fig. 4, wherein the handle includes a hollow portion accommodating 22 extending in a longitudinal direction of the handle Fig. 4, wherein the handle further includes a third side hole extending in a radial direction of the handle, wherein an end of the third side hole 21 intercommunicates with the hollow portion Fig. 4, wherein another end of the third side hole extends to an outer periphery of the insertion portion Fig. 1, and wherein the third side hole is aligned with the second side hole Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stroop (5,299,475).

    PNG
    media_image5.png
    506
    439
    media_image5.png
    Greyscale
Stroop discloses all of the limitations of claim 1, i.e., a hammer tool comprising a handle 12 defined by 11, 14,15 including an insertion hole 16, a first side hole lower 21 extending in a radial direction of the insertion hole Fig. 5, and a second side hole lower 21, opposite side extending in a radial direction of the insertion hole, wherein the first side hole and the second side hole align with each other and are located on two opposite sides of the insertion hole Fig. 5, wherein the first side hole intercommunicates with the insertion hole @22, wherein the second side hole includes a first end intercommunicating with the insertion hole @22 opposite side and a second end extending to an outer periphery of the handle facing nut of 24; and a hammer head 19 including an insertion portion 20 on an end thereof, wherein the insertion portion 20 is inserted into the insertion hole 19, wherein the insertion portion includes a first coupling flange defined by bolt 24 integrally formed therewith integral in a functioning hammer, wherein the first coupling flange 24 is inserted into the first side hole 21, wherein the hammer head 19 includes a hollow portion 20 extending in a longitudinal direction of the hammer head 19, wherein the hammer head 19 further includes a third side hole 23 extending in a radial direction of the handle, wherein an end of the third side hole lower 23 intercommunicates with the hollow portion Fig. 5, wherein another end of the third side hole extends to an outer periphery of the insertion portion Fig. 5, and wherein the third side hole is aligned with the second side hole Fig. 5, except for the reverse coupling arrangement, i.e., side holes and insertion hole, to be on the hammer head and for the insertion portion, first coupling flange, and the third hole to be on the handle. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the side holes and insertion hole on the hammer head end and to form the insertion portion, first coupling flange, and the third hole on the handle, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 2, PA (prior art, Stroop) meets the limitations, i.e., except for the coupling flange defined by bolt 24 (or by the nut defining the first side) to be formed by deforming the handle through squeezing, however the method of forming is not germane to the product itself, since product-by-process claims are not limited to the manipulations of the process steps, only the structure implied by the steps, thus a device produced by the method of prior art, bolt and nut coupling would meet all the structural limitations, i.e., defining the flange. (See MPEP 2113 [R-1]). It is noted that although claims' limitations are interpreted in light of the specifications, limitations from specification are not read into the claims. 
Regarding claim 3, PA meets the limitations, i.e., the hammer tool as claimed in claim 2, wherein the hollow portion 20 includes an inner periphery having a first squeezing groove defined by the opening accommodating 24 (or the nut) aligned with the first coupling flange 24 (or the nut).
Regarding claim 4, PA meets the limitations, i.e., the hammer tool as claimed in claim 3, wherein the first coupling flange 24 (or the nut) defining the first squeezing groove defined by the opening of the nut or opening accommodating 24 in the inner periphery of the hollow portion and to form the first coupling flange on the outer periphery of the insertion portion, except for the first coupling flange to be formed by punching or squeezing the inner periphery of the hollow portion to form the squeezing groove. However as indicated above the method of forming is not germane to the patentability of the article itself, and since structures and elements recited are met by PA.	
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Keathley ridge 13 and Beck et al. Fig. 4, 14f, 14m are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 26, 2022							Primary Examiner, Art Unit 3723